In an action inter alia to recover commissions upon a proposed sale of a business, defendant appeals from an order of the Supreme Court, Kings County, dated May 22, 1969, which denied its motion for a protective order against inspection of a certain agreement pursuant to which the capital stock of defendant was sold to a purchaser other than the one procured by plaintiffs. Order reversed, on the law and the facts, with $10 costs and disbursements, and motion granted. Under the circumstances of this case we are of the opinion that the document and information sought to be discovered are not material and necessary within the scope of CPLR 3101 (M B Steel Corp. v. United Steel Warehouse Corp., 23 A D 2d 579; cf. M B Steel Corp. v. United Steel Warehouse Corp., 23 N Y 2d 838). Christ, Martuseello and Kleinfeld, JJ., concur; Beldock, P. J. and Munder, J., dissent and vote to affirm the order.